          Case 3:21-cv-00003-DPM Document 3 Filed 01/13/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION
GARY LEON WEBSTER                                               PLAINTIFF
ADC #114018
v.                          No. 3:21-cv-3-DPM
CHARLENE HENRY, Deputy,
PROSECUTING ATTORNEY                                         DEFENDANT

                                  ORDER
       1. Application to proceed in forma pauperzs, Doc. 1, denied.
Webster is a three-striker. Before filing this lawsuit, he had at least
three cases dismissed for failing to state a claim. E.g., Webster v. Does,
No. 3:19-cv-59-DPM; Webster v. Pigg, No. 3:19-cv-60-DPM; Webster v.
Days Inn Motels, Inc., No. 3:19-cv-78-DPM. And nothing in Webster's
new complaint, Doc. 2, suggests he's currently in imminent danger of
serious physical injury. 28 U.S.C. § 1915(g).           His complaint will
therefore be dismissed without prejudice.
       2. If Webster wants to pursue this case, -then he must pay $402
filing and administrative fees and file a motion to reopen the case by
12 February 2021. An in forma pauperis appeal from this Order and
accompanying Judgment will not be taken in good faith. 28 U.S.C.
§   1915(a)(3).
  Case 3:21-cv-00003-DPM Document 3 Filed 01/13/21 Page 2 of 2



So Ordered.



                                             r
                            D.P. Marshall Jr.
                            United States District Judge




                              -2-
